10/19/2020


1
                                                                                                  Case Number: DA 20-0070


2

3

4                   IN THE SUPREME COURT OF THE STATE OF MONTANA
                            SUPREME COURT CAUSE NO. DA 20-0070
5                                             )
     IN RE THE MARRIAGE OF:                   ) SUPREME COURT CAUSE No. DA 20-0070
6                                             ) DISTRICT COURT CAUSE No. CDR-18-0216
     SHARILYN J. SIMONSEN,
                                              )
7                                             )
                  Appellee,
                                              )   ORDER EXTENDING DEADLINE TO
8                                             )          FILE REPLY BRIEFS
            vs.
                                              )
9    RUSSEL A. SIMONSEN,                      )
                                              )
10                Appellant.                  )

11             UPON REVIEW of the Appellant’s Motion for Extension of Time to File Reply Brief

12   (Unopposed) and with good cause being shown;

13             IT IS HEREBY ORDERED that the Appellant’s Reply Brief Deadline is VACATED and

14   RESET for the 27th day of November, 2020.

               No further extensions will be granted.
15
               ORDERED this ___ day of October, 2020.
16

17                                                               SUPREME COURT JUSTICE
18
     CC:
19         -   Appellant, c/o Patrick F. Flaherty
           -   Appellee, c/o Dana A. Henkel
20

21

22

23

24

                                                                                       Electronically signed by:
      ORDER                                                                                  Mike PAGE  1.
                                                                                                  McGrath
                                                                                Chief Justice, Montana Supreme Court
                                                                                           October 19 2020